Title: To James Madison from Thomas Jefferson, [ca. 25 November] 1805
From: Jefferson, Thomas
To: Madison, James


          
            [ca. 25 November 1805]
          
          Additions proposed on some subjects suggested by mr. Gallatin submitted to mr. Madison by
          
            Th: J.
          
          
            The object of the 1st. addition is to give a practical or ostensible object to the observations on Yellow fever: The true one however being to present facts to the governments of Europe, which in the ordinary course of things, would not otherwise reach them in half a century.
          
        